—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered December 8, 1992, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and sentencing him as a second felony offender to concurrent terms of 2 to 4 years and 1 year, respectively, to run concurrently with another term of 2 to 4 years under an unrelated conviction, unanimously affirmed.
Quite apart from whether it was an abuse of discretion for the court, in the third trial on this indictment, to preclude the use by the defense of an apparent inconsistency by the complainant in the detective’s handwritten memorialization of identification, the credible eyewitness identification of another identifying witness, who had selected the defendant from a lineup, provided overwhelming evidence of guilt, so that the error, if any, was harmless beyond a reasonable doubt. We also conclude that there was a sufficient basis to support the hearing court’s finding of independent source (Matter of Eric W., 182 AD2d 439). Concur—Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.